 

 

 

"AO 245B (Rev. 02/08/2019) Judgment in'a Criminal Petty Case (Modified): Page 1.of.

UNITED STATES DISTRICT COURT
- SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

Vv. ' (For Offenses Committed On or After November 1, 1987)

Ignacio Mendez-Cruz ~ Case Number: 3:19-mj-24211

 

 

Jason T. Confort

Defendant's Attorney F | } E- D

 

REGISTRATION NO, 90920298

 

 

 

 

 

OCT 18 20
THE DEFENDANT: i
pleaded guilty to count(s) 1 of Complaint CLERK, U.S. DISTRICT COURT
; ; CALIFORNIA
L] was found guilty to count(s) BY DEPUTY
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s) .
L] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to. be
imprisoned for a term of:

TIME SERVED oO days

 

Assessment: $10 WAIVED Fine: WAIVED |

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
_ the defendant’s possession at the time of arrest upon their deportation or removal.

_] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances. m

Friday, October 18, 2019

 

 

Date of Imposition of Sentence

Received JY \ Pry S_ SEZ

DUSM a “HONORABLE BARRY M. KURREN
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | So 3:19-mj-24211

 

 
